COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In the Interest of A.T.N.J., A.J., and T.L.J., Jr., Children

Appellate case number:       01-15-00844-CV

Trial court case number:     2013-33236

Trial court:                 311th District Court of Harris County

       On November 24, 2015, the Clerk of this Court forwarded the pro se affidavit of
indigence for appellate costs filed by appellant, T.L.J., Sr., to the trial clerk requesting an
indigent clerk’s record be filed in this Court by December 23, 2015. See TEX. R. APP. P.
20.1(c)(1). On November 30, 2015, the court reporters filed info sheets in this Court
noting that there were no reporter’s records taken. On February 17, 2016, the trial clerk
filed an information sheet in this Court stating that there was no contest to appellant’s
affidavit of indigence filed in the trial court due to the late filing. See id. 20.1(e)(1). On
March 9, 2016, the trial clerk filed the original clerk’s record in this Court.

       Accordingly, the allegations in the affidavit of indigence are deemed true, and
appellant is entitled to proceed without advance payment of appellate costs. See TEX. R.
APP. P. at 20.1(f). However, because there is no reporter’s record and the clerk’s record
has already been filed in this Court, the Clerk of this Court is ORDERED to deem the
appellant indigent and that he is allowed to proceed on appeal without advance payment
of costs for purposes of the appellate filing fee and the clerk’s and reporter’s record fees.


         Furthermore, this Court generally has appellate jurisdiction over appeals only from
final orders arising under the Texas Family Code unless a statute authorizes an
interlocutory appeal. See TEX. FAM. CODE ANN. § 109.002(b) (West S u p p . 2015) (“An
appeal may be taken by any party to a suit from a final order rendered under this
title.”). Thus, to the extent appellant intended that his notice of appeal, challenging the
trial court’s refusal to act, be construed as a mandamus petition, appellant’s counsel is
directed to file a motion with the Clerk of this Court within 10 days of the date of the
Order to designate his appeal as an original proceeding and requesting an extension of
time to file a petition that complies with Rule 52. See TEX. R. APP. P. 52.1, 52.3.

      It is so ORDERED.

Judge’s signature:   /s/ Laura Carter Higley
                      Acting individually

Date: March 15, 2016




                                               2